                     Case 8-20-08042-ast     Doc 22       Filed 01/19/21   Entered 01/19/21 13:22:20




                                       Jeffrey P. Nolan             January 19, 2021             jnolan@pszjlaw.com




L O S A N G E L E S, C A
S A N F R A N C I S C O, C A
W I L M I N G T O N, D E
                                       The Honorable Alan S. Trust
N E W Y O R K, N Y                     United States Bankruptcy Court
                                       Eastern District of New York
10100 SANTA MONICA BLVD.
13th FLOOR                             Alfonse M. D’Amato Federal Courthouse
LOS ANGELES                            290 Federal Plaza
CALIFORNIA 90067
                                       Central Islip, New York 11722
TELEPHONE:      310/277 6910

FACSIMILE:   310/201 0760                          Re:    In re: Orion HealthCorp, Inc., et al.
                                                          Howard M. Ehrenberg v. Howard M. Schoor
                                                          Adv. Proc. No. 20-08042-AST

                                       Dear Judge Trust:

                                              On October 9, 2020, Plaintiff issued a letter request for a pre-
                                       motion conference as part of the Trustee’s request for permission to file a
                                       motion for summary judgment.
SAN FRANCISCO
150 CALIFORNIA STREET
                                              At the case management hearing held in this adversary on
15th FLOOR                             November 21, 2020, the Court directed the parties to submit a joint
SAN FRANCISCO                          statement of facts in preparation for the Case Management Conference.
CALIFORNIA 94111-4500

TELEPHONE: 415/263 7000                        Counsel for Plaintiff and Defendant met in good faith and submit
FACSIMILE: 415/263 7010
                                       the following Joint Statement of Stipulated Facts outlining the basic fact
                                       pattern.
DELAWARE
919 NORTH MARKET STREET
17th FLOOR
P.O. BOX 8705                                                          Very truly yours,
WILMINGTON
DELAWARE 19899-8705                                                    /s/ Jeffrey P. Nolan
TELEPHONE: 302/652 4100

FACSIMILE: 302/652 4400                                                Jeffrey P. Nolan

NEW YORK
780 THIRD AVENUE
                                       JPN:rlm
36th FLOOR
NEW YORK
NEW YORK 10017-2024                    cc: Donald F. Campbell, Jr., Esq. (Via ECF)
TELEPHONE: 212/561 7700
                                           (Counsel for Defendant, Howard M. Schoor)
FACSIMILE: 212/561 7777




WEB:   www.pszjlaw.com

                                       DOCS_LA:335178.2 65004/003
